Exhibit 99.1 Destination XL Group, Inc. Reports First Quarter Financial Results April and May sales performance accelerates with start of advertising campaign Reaffirms Fiscal 2017 guidance CANTON, Mass., May 19, 2017 –Destination XL Group, Inc. (NASDAQ: DXLG), the largest omni-channel specialty retailer of big and tall men's apparel, today reported operating results for the first quarter of fiscal 2017. Fiscal 2017 First Quarter Highlights • Total sales of $107.7 million compared to $107.9 million in the prior-year quarter including a comparable sales decline of 2.1%. • Total sales for the month of Aprilincreased 8.6%, inclusive of a comparable sales increase of 6.4% • Net Loss of ($6.1) million vs. Net Income of $0.2 million in the prior year quarter • EBITDA was $2.5 million compared to $8.4 million in the prior-year quarter • Repurchased approximately 670,000 shares, leaving $10.2 million remaining on existing share repurchase authorization Management Comments "We're pleased to report that our sales momentum has accelerated since the start of fiscal 2017,” said President and CEO David Levin.“We experienced a challenging sales environment in February and March, but we anticipated a strong April with the launch of our spring advertising campaign on April 2nd.Since the campaign launch, not only has our April performance exceeded our expectations with positive comp of 6.4%, the positive trend has continued in May.” Levin said. Levin also noted, “Our top priorities for fiscal 2017 are customer acquisition and retention, which we are fueling by reinvesting in marketing and in our digital capabilities.These investments, which will have an adverse impact on EBITDA and Net Income in the near term, have been factored into our guidance and, more importantly, are building the foundation for sustained future sales growth with attractive profit margins. Levin further commented, “A recent report, which has been repeated by various media outlets, has called into question our ability to repay our debt. This report inaccurately assesses our financial position and business outlook.We ended fiscal 2016 with over $57.0 million of unused, excess availability under our credit facility and a Debt to EBITDA ratio of 2.0x.We remain on track to generate free cash flow of $15 to $20 million which will be used to repay our debt and repurchase our shares in the open market.” Fiscal 2017 First Quarter Results Sales Total sales for the first quarter declined slightly to $107.7 million from $107.9 million in the prior year’s first quarter. The decrease of $0.2 million in total sales was due to a comparable sales decrease of $2.1 million, or 2.1% compared to a comparable sales increase of 2.0% last year.In the month of April, comparable sales increased to 6.4% which coincided with the start of our spring television marketing campaign. Gross Margin Gross margin, inclusive of occupancy costs, was 45.2%, compared with gross margin of 46.1% for the prior year’s first quarter. Our merchandise margins improved 10 basis points over first quarter of last year primarily due to fewer promotional markdowns, but we also had a 100 basis point increase in occupancy costs as a percentage of total sales. The Company opened 11 new DXL stores in the first quarter, compared to just 5 in the first quarter last year.The increase in occupancy expense as a percent of sales was due to higher rent expense on new DXL stores plus pre-opening rent expense on the elevated number of new store openings.
